Bose, J.
Tire Nebraska State Eailway Commission ordered defendant to provide at the village of Ealston a station and other shipping facilities near the intersection of Seventy-seventh street and the Missouri Pacific Eailway track. The case is presented here upon an appeal by defendant.
Three-fourths of a mile from the industrial part of Ealston defendant has a building and a team track. The Chicago, Burlington & Quincy Eailroad Company has a station at .the village itself, where three employees are engaged in the railway service. The sufficiency of existing shipping facilities and the necessity for improvements were controverted issues.
On appeal the decision of the Nebraska State Eailway Commission is challenged as unreasonable. The order was made before the United States engaged in the present war. As a military measure, the federal government is now controlling defendant’s railway system. The enforcement of the order challenged on appeal will require labor, materials, and money. Owing to the exigencies of war, the government is making extraordinary demands for funds, men, materials, and railroad equipment. Defendant’s lines of railroad transportation are connecting links between a granary of the nation and millions of men now engaged in the common defense. In this emergency the general walfare should be considered in adjusting between private suitors controversies involving expenditures for the improvement of local railroad facilities. When the order was made there was no occasion or opportunity to present or consider these features of the questions presented by the appeal. The new situation grew out of facts requiring the judicial notice of the appellate court. The Nebraska State Eailway Commission should have an opportunity for further inquiry in view of changed con*448ditions. To that end, following Marshall v. Bush, ante, p. 279, the order challenged by defendant is vacated and the proceeding remanded to the Nebraska State State Railway Commission for further consideration.
Reversed.
Letton, J., not sitting.